1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     MICHAEL STEVE COX,                                Case No. 3:20-cv-00575-MMD-WGC

7                                         Plaintiff,                   ORDER
             v.
8
      NDOC STATE OF NEVADA, et. al.,
9
                                     Defendants.
10

11          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
12   1983 by a state prisoner. On May 21, 2021, this Court issued an order denying Plaintiff
13   Michael Steve Cox’s application to proceed in forma pauperis because Cox had “three
14   strikes” pursuant to 28 U.S.C. § 1915(g). (ECF No. 10). The Court informed Cox that if he
15   did not pay the $400.00 filing fee in full within 30 days of the date of that order, the Court
16   would dismiss the action without prejudice. (Id.) The deadline for paying the fee has
17   passed, and Cox has not paid the filing fee.
18          District courts have the inherent power to control their dockets and “[i]n the
19   exercise of that power, they may impose sanctions including, where appropriate . . .
20   dismissal” of a case. Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.
21   1986). A court may dismiss an action, with prejudice, based on a party’s failure to
22   prosecute an action, failure to obey a court order, or failure to comply with local rules. See
23   Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with
24   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure
25   to comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439,
26   1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se
27   plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128,
28   130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v.
1    Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure

2    to comply with local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

8    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

9    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10          In the instant case, the Court finds that the first two factors, the public’s interest in

11   expeditiously resolving this litigation and the Court’s interest in managing the docket,

12   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs

13   in favor of dismissal, since a presumption of injury arises from the occurrence of

14   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See

15   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor–public policy

16   favoring disposition of cases on their merits–is greatly outweighed by the factors in favor

17   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

18   the court’s order will result in dismissal satisfies the “consideration of alternatives”

19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

20   at 1424. The Court’s order requiring Cox to pay the full filing fee within 30 days expressly

21   stated: “It is further ordered that this action will be dismissed without prejudice unless Cox

22   pays the $400 filing fee in full within thirty days of entry of this order.” (ECF No. 10 at 3.)

23   Thus, Cox had adequate warning that dismissal would result from his noncompliance with

24   the Court’s order to timely pay the full filing fee.

25   ///

26   ///

27   ///

28                                                  2
1           It is therefore ordered that this action is dismissed without prejudice based on

2    Cox’s failure to pay the $400.00 filing fee in compliance with this Court’s order.

3           It is further ordered that the pending motions (ECF Nos. 5, 7, 9, and 11) are denied

4    as moot.

5           It is further ordered that the Clerk of Court shall enter judgment accordingly and

6    close this case. No further documents shall be filed in this closed case.

7           DATED THIS 12th Day of July 2021.

8
                                               MIRANDA M. DU
9                                              CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                3
